Citation Nr: 1007451	
Decision Date: 03/01/10    Archive Date: 03/11/10	

DOCKET NO.  08-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disorder, to include pneumonia and/or 
"asbestosis," claimed as the residual of exposure to asbestos 
and/or Agent Orange. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease, to include residuals of coronary 
artery bypass grafting, claimed as the residual of exposure 
to Agent Orange. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, claimed as the residual of exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968, with service in the Republic of Vietnam with 
the United States Navy from June 29, 1967 to June 27, 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of August 2004, the RO denied 
entitlement to service connection for chronic respiratory 
problems, including pneumonia and asbestosis, as well as for 
coronary artery disease with coronary artery bypass grafting 
and rheumatoid arthritis.  The Veteran voiced no disagreement 
with that decision, which has now become final.  Since the 
time of the August 2004 rating decision, the Veteran has 
submitted additional evidence in his attempt to reopen his 
claims.  The RO found such evidence new and material, but 
continued its denial of service connection for the 
disabilities noted.  

The appeal as to whether new and material evidence has been 
submitted sufficient to reopen the Veteran's previously-
denied claim for service connection for rheumatoid arthritis, 
as well as service connection for coronary artery disease 
(including the residuals of coronary artery bypass grafting) 
on a de novo basis is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In a rating decision of August 2004, the RO denied 
entitlement to service connection for chronic respiratory 
disorders, to include pneumonia and/or asbestosis, as well as 
for coronary artery disease, including the residuals of 
coronary artery bypass grafting.  

2.  Evidence submitted since the time of the August 2004 
rating decision denying entitlement to service connection for 
chronic respiratory disorders (including pneumonia and/or 
asbestosis) and coronary artery disease (including the 
residuals of coronary artery bypass grafting) is neither 
cumulative nor redundant, and of sufficient significance that 
it raises a reasonable possibility of substantiating the 
Veteran's current claims.  

3.  Asbestosis as likely as not had its origin during the 
Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in August 2004 denying the 
Veteran's claims for chronic respiratory disorders (including 
pneumonia and/or asbestosis) and coronary artery disease 
(including the residuals of coronary artery bypass grafting) 
is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the RO denied entitlement to 
service connection for chronic respiratory disorders 
(including pneumonia and/or asbestosis) and coronary artery 
disease (including the residuals of coronary artery bypass 
grafting) in August 2004 is both new and material, and 
sufficient to reopen the Veteran's claims.  38 U.S.C.A. 
§§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).  

3.  Asbestosis was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as service treatment and 
administrative records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for chronic 
respiratory disorders (including pneumonia and asbestosis), 
as well as for coronary artery disease, to include the 
residuals of coronary artery bypass grafting.  In pertinent 
part, it is contended that the Veteran's respiratory 
problems, including asbestosis and pneumonia, are in some way 
the result of exposure to asbestos, or to Agent Orange in the 
Republic of Vietnam.  It is further contended that the 
Veteran's coronary artery disease had its origin during his 
period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and cardiovascular 
disease, including coronary artery disease, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Finally, where a Veteran was exposed to an herbicide agent 
during active military, naval, or air service in the Republic 
of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease 
during service:  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2009).  These diseases shall become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  For the 
purposes of this section, the term "herbicide agent" means a 
chemical or an herbicide used in support of the United States 
and Allied Military Operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.307(a)(6)(ii) (2009).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service include duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.313 (2009).  

Regarding the Veteran's claim for service connection for 
asbestosis, the Board notes that VA has established certain 
procedures on asbestos-related diseases which provide 
guidelines for use in the consideration of compensation 
claims based on exposure to asbestos.  See VA Adjudication 
Procedure Manual, M21-1, MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 9 (December 13, 2005); see also McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (i.e., asbestosis) being the 
most common disease.  A clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobe, 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancer of the gastrointestinal tract.  

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or postservice 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) also indicated that, while the Veteran, as a 
layperson, is not competent to testify as to the cause of his 
disease, he is competent to testify as to the facts of his 
asbestos exposure.  See McGinty, 4 Vet. App. 432 (1993).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by 
the decision of the RO, that decision, absent disagreement by 
the Veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence

As regards the Veteran's claims for service connection for 
chronic respiratory disorders (including pneumonia and/or 
asbestosis) and coronary artery disease (to include the 
residuals of coronary artery bypass grafting), the Board 
notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit held that the "factual basis" of a claim for service 
connection is the Veteran's disease or injury, rather than 
the symptoms of that disease or injury.  Moreover, a properly 
diagnosed disease or injury cannot be considered the same 
factual basis as a distinctly diagnosed disease or injury.  
As a consequence, for purposes of 38 U.S.C.A. § 7104(b), 
claims which are based upon distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims.  This is to say that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently, because they rest on 
different factual bases.  

In the case at hand, at the time of the prior August 2004 
rating decision, the RO denied entitlement to service 
connection for chronic respiratory disorders, including 
asbestosis and pneumonia, as well as for coronary artery 
disease, to include residuals of coronary artery bypass 
grafting.  The Veteran's current claim and accompanying 
evidence reflects those very same disabilities.  The 
Veteran's current claims are based on the very same diagnoses 
as his previous claims, and, accordingly, must be considered 
on a "new and material" basis.  See Boggs, supra.  

In the present case, at the time of the aforementioned August 
2004 rating decision, it was noted that, while service 
treatment records showed evidence of treatment for pneumonia 
in August 1967, there was no evidence of any further 
treatment for pneumonia or other respiratory conditions 
during the remainder of the Veteran's period of active 
military service.  Nor did the Veteran's separation 
examination show any evidence of chronic respiratory 
conditions.  As regards other respiratory problems, it was 
noted that, while postservice private treatment records 
showed evidence of chronic obstructive pulmonary disease, 
there was no evidence of that condition in the Veteran's 
service treatment records.  Nor was there evidence that the 
Veteran had been diagnosed with chronic obstructive pulmonary 
disease during the first year following his discharge from 
service.  Regarding service connection for asbestosis, there 
was noted the Veteran's statement that he had been exposed to 
asbestos in his barracks during boot camp, and at the Naval 
Training Center located at North Shore, Illinois, as well as 
in the galley where he worked as a cook, and on board the 
"old ship" which was used for sleeping quarters in DaNang in 
the Republic of Vietnam.  However, there was no evidence in 
the Veteran's service treatment or personnel records 
documenting exposure to asbestos in any of the aforementioned 
situations.  Nor was there evidence of treatment for an 
asbestos-related illness either in service, or within one 
year following the Veteran's discharge.  Significantly, in 
the opinion of the RO, the Veteran's military occupational 
specialty as a cargo handler was not one that would generally 
expose him to asbestos.  

Further noted was the Veteran's statement that he had 
undergone a biopsy around or about March or April 2001.  
However, medical records from the Veteran's private physician 
did not contain any report of that biopsy.  While there was a 
diagnosis of mild asbestosis noted in private treatment 
records, the source of the Veteran's exposure to asbestos was 
not identified.  Significantly, private treatment records 
dated in November 1988 reflected a 17-year history of 
exposure to asbestos.  Moreover, the Veteran, by his own 
admission, had been exposed to chemicals and asbestos in his 
civilian job at an oil refinery during the period from 
February 1969 to September 1986.  Based on the 
aforementioned, it was determined that exposure to asbestos 
during the Veteran's military service had not been 
established by the evidence available for review.  Moreover, 
there was no evidence showing that the Veteran's asbestosis 
was either incurred in or aggravated by his active military 
service.  

Finally, regarding the issue of service connection for 
coronary artery disease, to include the residuals of coronary 
artery bypass grafting, it was noted that, while private 
treatment records showed a history of coronary artery disease 
with previous stent placement and coronary artery bypass 
grafting, the Veteran's service treatment records did not 
show any treatment for a heart condition in service.  Nor was 
there evidence to show that the Veteran had been diagnosed 
with a heart condition within one year following his 
separation from active service.  Based on the aforementioned, 
the RO denied entitlement to service connection for chronic 
respiratory disorders (to include asbestosis and/or 
pneumonia), as well as for coronary artery disease (to 
include residuals of coronary artery bypass grafting).  That 
determination was adequately supported by and consistent with 
the evidence then of record, and has now become final.  

Evidence submitted since the time of the RO's August 2004 
decision is both "new" and "material" as to the issues of 
service connection for chronic respiratory disorders (to 
include asbestosis and/or pneumonia) and coronary artery 
disease (to include the residuals of coronary artery bypass 
grafting).  More specifically, since the time of the August 
2004 rating decision, the Veteran has received continued 
treatment for various respiratory disorders, including 
pneumonia, asbestosis, bronchitis, and chronic obstructive 
pulmonary disease, as well as for coronary artery disease.  
Moreover, various private physicians have offered their 
opinion that the Veteran's asbestosis and coronary artery 
disease had their origin during his period of active military 
service.  Such evidence, at a minimum, provides a "more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injuries or disabilities," and, accordingly, 
is sufficient to reopen the Veteran's previously-denied 
claims.

As noted above, the issue of entitlement to service 
connection for coronary artery disease (including the 
residuals of coronary artery bypass grafting) on a de novo 
basis will be addressed in the REMAND portion of this 
decision.  However, having determined that the Veteran's 
claim for service connection for chronic respiratory 
disorders (including asbestosis and/or pneumonia) has been 
reopened, the Board must now turn to a de novo review of the 
entire pertinent evidence of record.  In that regard, a 
review of the record would appear to indicate that, during 
the period from September 1967 to June 1968, the Veteran may, 
in fact, have served as a cargo handler in DaNang in the 
Republic of Vietnam.  Accordingly, pursuant to applicable law 
and regulations, he is presumed to have been exposed to 
herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.307 (2009).  
Moreover, service treatment records disclose that, during the 
period from July to September 1967, the Veteran received 
treatment for what was described at that time as upper 
respiratory infections.  Significantly, in August 1967, while 
in service, a physical examination of the Veteran's chest was 
positive for the presence of rales in the right upper lobe, 
with subsequent evaluation showing evidence of scattered 
inspiratory and expiratory rales which did not clear with 
coughing.  The clinical impression at the time was one of 
"rule out" pneumonia.  Significantly, one month later, in 
September 1967, an evaluation of the Veteran's lungs once 
again showed evidence of occasional inspiratory rales.  While 
on service separation examination in December 1968, an 
examination of the Veteran's lungs and chest was within 
normal limits, as of May 2000, the Veteran had received a 
confirmed diagnosis of asbestosis.  

The Board observes that, in correspondence of October 2006, 
the Veteran's private physician wrote that, when looking back 
at the Veteran's history, it was his opinion that the 
Veteran's shortness of breath was, in fact, related to 
asbestosis which he "probably contracted" during his years in 
service.  Moreover, in a subsequent statement of July 2007, 
another of the Veteran's private physicians wrote that one of 
his colleagues, who had previously treated the Veteran, was 
of the opinion that, while it was "impossible" to prove 
causation, it was nonetheless "entirely possible" that the 
Veteran's previous exposure to asbestos had caused or was in 
some way related to his pulmonary fibrosis (i.e., 
asbestosis).  

Finally, the Board notes that, following a review of the 
Veteran's claims folder in March 2008, a VA physician 
indicated that the Veteran's claims folder showed documented 
exposure to asbestos during his period of active military 
service in the Navy, as well as extensive exposure to 
asbestos for a period of 17 years following his discharge 
from service, at which time the Veteran was employed with a 
Mobil oil refinery.  According to the VA physician, the 
Veteran's medical records documented the presence of 
pulmonary asbestosis, with asbestos fibers noted upon lung 
biopsy in 2001.  Moreover, the Veteran exhibited an 
interstitial fibrosis pattern in his lungs, which, according 
to the examiner, was "multifactorial."  

Noted by the examiner was that adverse effects from asbestos 
fibers were cumulative and additive, with contributions to 
the pathology of asbestosis lung disease, and increased risk 
for malignancy resulting from any and all exposures to 
asbestos.  Moreover, cigarette smoking (in which the Veteran 
had engaged for many years) both compounded and magnified 
existing lung pathology, and increased the risk for 
malignancy, to wit, malignant mesothelioma.  

In the opinion of the examiner, there was evidence of 
exposure to asbestos not only in service, but after service.  
However, based on the evidence of record, it was not 
medically possible to discern which period of exposure led to 
the Veteran's asbestosis pulmonary condition, or to delineate 
which exposure caused what percentage of his currently 
present condition.  According to the examiner, all of the 
Veteran's exposures to asbestos, in combination, had led to 
his present condition.  

Regarding the Veteran's exposure to Agent Orange, it is clear 
that asbestosis is not one of those diseases or disabilities 
for which service connection may be granted on a presumptive 
basis based on herbicide exposure.  However, it is similarly 
clear that the Veteran does, in fact, currently suffer from 
asbestosis (i.e., pulmonary fibrosis), and that such 
pathology may very well have had its origin as the result of 
exposure to asbestos during his period of active military 
service.  While it is true that, by the Veteran's own 
admission, he has smoked for many years, and may have been 
exposed to asbestos during his lengthy period of employment 
with Mobil oil, as noted above, and in the opinion of a VA 
physician, it is currently "not medically possible" to 
determine which period of exposure (in service or 
postservice) led to the Veteran's current asbestosis.  Under 
the circumstances, and with the resolution of all reasonable 
doubt in the Veteran's favor, the Board is of the opinion 
that his current asbestosis as likely as not had its origin 
during his period of active military service, and that 
service connection for such pathology is, therefore, in 
order.  

In reaching this determination, the Board acknowledges that, 
as part of his current claim, the Veteran has raised the 
issue of service connection for various respiratory 
disorders, including not only asbestosis, but also pneumonia, 
and, by implication, bronchitis and chronic obstructive 
pulmonary disease.  However, inasmuch as the asbestosis 
(pulmonary fibrosis) for which service connection is now in 
effect contemplates the same symptomatology encompassed by 
those disabilities, it is the opinion of the Board that the 
Veteran's alternative theories of service connection are, in 
fact, included in his claim for service connection for 
asbestosis.  See Ashford v. Brown, 10 Vet. App. 120 (1997).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate a claim; (2) inform 
the Veteran about the information and evidence that VA will 
seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2006.  In that correspondence, VA informed the Veteran 
that, in order to reopen his claims, new and material 
evidence was needed.  VA also told the Veteran that, in order 
to substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment and personnel records, as well as 
both VA and private treatment records and examination 
reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for asbestosis is granted.  

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for coronary 
artery disease (to include the residuals of coronary artery 
bypass grafting), the benefit sought on appeal as to that 
matter is granted.  


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously-
denied claim for service connection for coronary artery 
disease (including the residuals of coronary artery bypass 
grafting), the Board must now proceed to a de novo review of 
all pertinent evidence of record.  That evidence, however, 
raises some question as to the exact nature and etiology of 
the Veteran's current coronary artery disease.  

In that regard, and as noted above, at the time of the August 
2004 decision denying entitlement to service connection for 
coronary artery disease, it was noted that, while postservice 
records showed a history of coronary artery disease with 
stent placement and bypass grafting, service treatment 
records showed no evidence of any treatment for a heart 
condition in service.  Nor was there evidence that the 
Veteran had been diagnosed with a heart condition within one 
year following his discharge from service.  However, since 
the time of that rating decision, there has been received 
from the Veteran's private physician correspondence dated in 
October 2006 to the effect that, in his opinion, the 
Veteran's coronary disease "started back when he was in the 
military, and was probably exacerbated by his use of 
cigarettes."  Significantly, service connection has now been 
granted for asbestosis (i.e., pulmonary fibrosis), raising 
the question as to whether the Veteran's coronary artery 
disease is in some way proximately due to, the result of, or 
aggravated by that disability.  Under the circumstances, 
further development of the evidence is necessary prior to a 
final adjudication of the Veteran's claim for service 
connection. 

Turning to the issue of service connection for rheumatoid 
arthritis, the Board notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information 
necessary to reopen a previously-denied claim, as well as the 
evidence and information necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
i.e., service connection.  In that case, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denials.  

The Board observes that, while in correspondence of March 
2006, the Veteran was provided with a description of what 
constitutes "new and material" evidence as to certain other 
issues, he has yet to be provided with notice which fully 
complies with the newly-specified criteria noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial) with 
regard to the issue of service connection for rheumatoid 
arthritis.  Such notice must be provided to the Veteran prior 
to a final adjudication of his current claim for service 
connection for that disability. 

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Review the Veteran's claims file, and 
ensure that the Veteran and his 
representative are sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
Veteran and his representative of the 
evidence and information necessary to 
reopen his previously-denied claim (for 
service connection for rheumatoid 
arthritis), and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying benefit sought, that is, 
service connection.  The Veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously-denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the Veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2008, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded a 
VA cardiovascular examination in order to 
more accurately determine the exact 
nature and etiology of his current 
coronary artery disease (to include 
residuals of coronary artery bypass 
grafting).  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
cardiovascular examination, the examiner 
should specifically comment as to whether 
the Veteran's current coronary artery 
disease (to include residuals of coronary 
artery bypass grafting) as likely as not 
had its origin during his period of 
active military service.  Should it be 
determined that the Veteran's coronary 
artery disease did not, in fact, have it 
origin during his period of active 
military service, an additional opinion 
is requested as to whether it is at least 
as likely as not the case that the 
Veteran's coronary artery disease is in 
some way proximately due to, the result 
of, or aggravated by his now service-
connected asbestosis.  A complete 
rationale must be provided for any 
opinion offered, and all information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.  

4.  Review the Veteran's claim as to 
whether new and material evidence has 
been submitted sufficient to reopen the 
Veteran's previously-denied claim for 
service connection for rheumatoid 
arthritis, as well as his claim for 
service connection for coronary artery 
disease (to include residuals of coronary 
artery bypass grafting).  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
May 2008.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


